MEMORANDUM **
Darrell Thorn appeals pro se the district court’s summary judgment for his employer in his action, which alleged violation of the Americans with Disabilities Act (“ADA”) and retaliatory discharge. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Thompson v. Holy Family Hosp., 121 F.3d 537, 539 (9th Cir.1997), and we affirm.
*62The district court properly granted summary judgment to defendants on Thorn’s ADA claim because Thorn failed to demonstrate that at the time of his discharge he was disabled within the meaning of the ADA. See id. at 539-40.
The district court properly granted summary judgment to defendants on Thorn’s retaliation claims. The defendants provided a legitimate, non-discriminatory reason for Thorn’s termination: he failed to appear for work or explain his absence for three days, and Thorn failed to provide any evidence that the reason was pretextual. See Snead v. Metro. Prop. & Cas. Ins., 237 F.3d 1080, 1093-94 (9th Cir.2001).
Thorn’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.